UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1123



PHILLIP L. CAMERON,

                                              Plaintiff - Appellant,

          versus


MTD PRODUCT INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-03-75)


Submitted:   March 11, 2004                 Decided:   March 19, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip L. Cameron, Appellant Pro Se.      Mark Francis McKenna,
MCKENNA & CHIODO, P.C., Pittsburgh, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Phillip L. Cameron appeals the district court’s order

denying his motion for judgment by default and dismissing his

products liability diversity action as untimely.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Cameron v. MTD

Product Inc., No. CA-03-75 (N.D.W. Va. Jan. 7, 2004).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -